Citation Nr: 1623436	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include bilateral corns of the little toes and tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot disorder.  On his June 2011 VA Form 9, the Veteran stated that shortly after service separation, he sought treatment for his feet at a VA medical facility in "East Haven", Connecticut.  [VA's Facility Directory actually shows a VA Medical Center in West Haven, Connecticut.]  Review of the record does not indicate any efforts have been made to obtain this pertinent medical evidence.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  Remand is thus required in order for this evidence to be obtained and considered by VA.  

Additionally, the Veteran sent a statement from C.T.C., DPM discussing the interdigital clavus of the left fourth webspace.  Dr. C. indicated that he would have "no way of knowing" whether wearing combat boots in multiple types of weather could cause the Veteran's condition but further stated that it "very well could have. I cannot pin point it nor can I rule it out."  The VA examiner in June 2010 indicated the corn on the little toe can happen over time and is not related to the August 1968 treatment for Athlete's foot but did not provide any further rationale.  On remand, an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in West Haven, Connecticut, as well as any VA facilities at which the Veteran has received treatment since service separation in January 1969.  If no such records are available, that fact must be noted for the record.  

2.  The RO/AMC should obtain an addendum opinion regarding the Veteran's bilateral foot condition (a physical examination is not required unless deemed necessary). The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

 (a) The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any of the Veteran's currently diagnosed foot conditions, to include but not limited to the interdigital clavus, exostosis/bone spur, and onychomycosis, is caused by the Veteran's service. 

The examiner should comment on the July 2010 statement of C.T.C., DPM. and discuss whether wearing combat boots can cause any of the current conditions.

 The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

